DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 09/22/2021 have been entered and carefully considered with respect to claims 1 – 19. Claims 6 and 15 have been amended. As a result, claims 1-19 are pending for examination with claims 1, 10, and 19 being independent claims. No new matter has been added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 19 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 7 - 10:
   	Applicant submits that the cited references fail to disclose, teach or suggest "performing motion compensation for the current block according to the first motion vector," "wherein the first motion vector is an unrefined motion vector," and "deriving a motion vector predictor by using the second motion vector" as recited in claim 1. Accordingly, Applicant respectfully requests withdrawal of the rejection of claim 1 under 35 U.S.C. § 103. 
 	Claims 10 and 19 are believed to recite allowable subject matter. Accordingly, Applicant respectfully requests withdrawal of the rejection of claims 10 and 19 under 35 U.S.C. § 103. 
	
Response to Applicant’s arguments

It is again reiterated that the claims as amended do not amount to distinguishing matter that would put the claims in condition for allowance. 
The claims are rejected under the grounds of rejection as established in the following section.   
Indeed, though Panusopone is not specific about the limitations: 8838535.1Application No.: 15/670,1093 Docket No.: M1295.70147US01After Final Office Action of December 30, 2020performing motion compensation for the current block according to the first motion vector; and deriving a motion vector predictor by using the second motion vector, Denolf however teaches the feature of 8838535.1Application No.: 15/670,1093 Docket No.: M1295.70147US01After Final Office Action of December 30, 2020performing motion compensation for the current block according to the first motion vector; (See Denolf, Par. 0061: performing motion compensation on blocks of video frame for each of a plurality of blocks of macroblock of current video frame; See also Pars. 0062 - 0068) 
Though the combination of Denolf and Panusopone appears not to be specific about:
deriving a motion vector predictor by using the second motion vector
Bossen, nonetheless discloses the feature. (Bossen teaches that the decoder-side predictor refinement technique can pre-fetch the set of reference pixels prior to calculating the refined motion vector for the previous coding unit as indicated in Bossen, Fig. 10: At the Decoder (B)) for calculating new motion vector based on the pre-fetched set of reference pixels. (See Bossen, Fig. 10: (1013: Derive motion vector predictor); Fig. 12: (1206: Motion Vector Generator))
Therefore, one of ordinary skill in the art  having the references of Denolf, Panusopone and Bossen before him/her, would be motivated to combine those references, in order to achieve a decoding method for video data making use of decoder-side motion vector refinement tools to refine, predict, and/or generate motion information such that the motion information can be derived without being explicitly signaled by deriving motion vector predictor, using a second motion vector, the first motion vector being an unrefined motion vector..
 	Consequently, Applicant’s request for Allowance of all pending claims is denied, and the rejection of the pending claims is maintained under the grounds of rejection described as follows.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 


8.	Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone et al. (US 20170347128 A1), hereinafter “Panusopone,” in view of Denolf (US 20030152149 A1), and in view of Bossen (US 20110080954 A1), hereinafter “hereinafter “Bossen.”  

	In regards to claim 1, Panusopone discloses: a decoding method for decoding video data, (Panusopone, Par. 0004: method comprising receiving a bitstream, which includes decoding the identified coding units using JVET; See also Fig. 9, Pars. 0025, 0032 and 0125) the method comprising: 
receiving compressed video data related to a set of frames; (See Panusopone, Pars. 0004, 0143, 0149, 0168 and 0170: receiving encoded (i.e., compressed) video data; Pars. 0031 and 0032: data related to a set of frames constituting a bitstream made of sequences of frames and/or set of frames) [[and]]
deriving a first motion vector, wherein the first motion vector is an unrefined motion vector (See Panusopone, Pars. 0120 and 0125: JVET can use decoder-side motion vector refinement (DMVR) to find motion vectors; DMVR allows a motion vector to be found; initial motion vector found for the CU 102 can then be refined individually for each sub-CU)
calculating, using a decoder-side predictor refinement technique according to the first motion vector, a second [[new]] motion vector (See again Panusopone, Pars. 0120 and 0125 as cited above in regard to the use of decoder-side motion vector refinement (DMVR) to find motion vectors; initial motion vector found can then be refined individually for each sub-CU), wherein the second motion vector is a refined motion vector for a current block (See Panusopone, Par. 0120: PMMVD can find an initial motion vector for the current CU 102; initial motion vector found for the CU 102 can then be refined individually for each sub-CU; decoder-side motion vector refinement (DMVR) can be used to calculate a second motion vector) 
Panusopone is not specific about the limitations: 8838535.1Application No.: 15/670,1093 Docket No.: M1295.70147US01After Final Office Action of December 30, 2020performing motion compensation for the current block according to the first motion vector; and deriving a motion vector predictor by using the second motion vector
However, Denolf teaches the feature of 8838535.1Application No.: 15/670,1093 Docket No.: M1295.70147US01After Final Office Action of December 30, 2020performing motion compensation for the current block according to the first motion vector; (See Denolf, Par. 0061: performing motion compensation on blocks of video frame for each of a plurality of blocks of macroblock of current video frame; See also Pars. 0062 - 0068) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Denolf and Panusopone before him/her, to combine the two references of Denolf and Panusopone, in order to achieve a decoding method for video data. Combining the capabilities of Denolf and Panusopone would lead to a method making use of decoder-side motion vector refinement tools to refine, predict, and/or generate motion information such that the motion information can be derived without being explicitly signaled
The combination of Denolf and Panusopone appears not to be specific about:
deriving a motion vector predictor by using the second motion vector
However, Bossen discloses the feature. (Bossen teaches that the decoder-side predictor refinement technique can pre-fetch the set of reference pixels prior to calculating the refined motion vector for the previous coding unit as indicated in Bossen, Fig. 10: At the Decoder (B)) for calculating new motion vector based on the pre-fetched set of reference pixels. (See Bossen, Fig. 10: (1013: Derive motion vector predictor); Fig. 12: (1206: Motion Vector Generator))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Denolf, Panusopone and Bossen before him/her, to combine those references, in order to achieve a decoding method for  motion vector predictor, using a second motion vector, the first motion vector being an unrefined motion vector 

	In regards to claim 2, the combination of Denolf, Panusopone and Bossen discloses: the decoding method of claim 1, wherein: 
calculating comprises: storing the second motion vector in a second motion vector so that the first motion vector remains in a first motion vector buffer; (See Panusopone, Pars. 0116 and 0123: decoders deriving motion vectors; Par. 0125: decoder-side motion vector refinement (DMVR) to find motion vectors; - (See also IDS NPL 11/19/2019 in regard to the condition, “based MV refinement, MV uni/bilateral predicted and the stored MV in buffer as in Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11;  See further PCT rejection CN102710934 and US 20110080954 in regard to MV refinement); See further Denolf, Par. 0123: temporary storage for results of decoded MB; Par. 0209: copy operation to a buffer for motion vectors in previous memory; See also Panusopone, Pars. 0114 and 0115: storing operation of motion vectors; Pars. 0124 and 0125: combining those motion vectors with motion vectors previously found; Par. 0160: memory for storing dynamic data and temporary data or other intermediate information)) 
	In regards to claim 3, the combination of Denolf, Panusopone and Bossen discloses the decoding method of claim 1, comprising: deriving the unrefined motion vector comprising retrieving motion vectors for a set of neighboring blocks, comprising, for one or more neighboring blocks from the set of neighboring blocks, retrieving one or more first motion vectors associated with the neighboring block. (See Panusopone, Pars. 0116 and 0123: decoders deriving motion vectors; Par. 0125: decoder-side motion vector refinement (DMVR) to find motion vectors; motion vectors can be refined by replacing them with new motion vectors; See again above rationale used in rejection of Claim 2)
Claim 3 is thus rejected. 	In regards to claim 4, the combination of Denolf, Panusopone and Bossen discloses the decoding method of claim 1, comprising: determining data from one or more upper coding tree unit (CTU) rows are available; (See Panusopone, Figs. 2, 4A-C. Fig. 6A and Pars. 0033 - 0036) and deriving the unrefined motion vector comprising retrieving motion vectors for a set of neighboring blocks, comprising, for one or more neighboring blocks from the set of neighboring blocks: determining the neighboring block is in the one or more upper CTU rows; (See Panusopone, Par. 0107 and Par. 0117: Using ATMVP (advanced temporal motion vector prediction), temporal vector can be found based on motion vectors and reference pictures found for previously coded neighboring CUs (coding units); See also Par. 0124) and retrieving one or more new motion vectors associated with the neighboring block. (See again above citations to Panusopone and relating to retrieving motion vectors associated with the neighboring blocks)
Based on those premises, Claim 4 is rejected.

	In regards to claim 5, the combination of Denolf, Panusopone and Bossen discloses the decoding method of claim 1, and the following limitations except being explicit about the condition: “wherein calculating comprises:8838535.1Application No.: 15/670,1094 Docket No.: M1295.70147US01 After Final Office Action of December 30, 2020testing one or more motion vectors pairs derived from a first set of reference frames and a second set of reference frames; and storing(See rationale evoked in rejection of Claim 2 and Claim 3 in regard to storing of motion vectors associated reference frames)
The combination alludes to testing one or more motion vectors pairs on the basis of reference frames (See Panusopone, Pars. 0120 – 0125 – (Note: the “testing” is construed to the limited meaning derived on the basis of the broadest and reasonable interpretation of Pars. 0042, 0070 and 0071 of the Specifications section of the instant Application, which is addressed by the present cited references to Panusopone))
However, Bossen is more specific in the teaching of: testing one or more motion vectors pairs derived from a first set of reference frames and a second set of reference frames.” (See Bossen, Pars. 0033 and 0039: processing logic determines whether both MVP.sub.0 and MVP.sub.1 are valid)  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Denolf and Panusopone before him/her, to combine the two references of Denolf and Panusopone, in order to achieve a decoding method for video data. Combining the capabilities of Denolf and Panusopone and those of Bossen for testing motion vectors pairs, would lead to a method making use of decoder-side motion vector refinement tools to refine, predict, and/or generate motion information such that the motion information can be derived without being explicitly signaled.  
	In regards to claim 6, the combination of Denolf and Panusopone discloses the decoding method of claim 1, wherein calculating comprises: testing one or more vectors pairs derived from a first set of reference frames, or a (See above rationale evoked in rejection of Claim 5 in regard to: testing motion vectors pairs. – (Note: the condition: “derived from a first set of reference frames, or a second set of reference frames, but not both” is implied in the above citation to Bossen)
Claim 6 is rejected on those premises.
 	In regards to claim 7, the combination of Denolf, Panusopone and Bossen discloses the decoding method of claim 1, further comprising: receiving a signal indicative of a starting candidate index for a starting motion vector candidate list; (See Bossen, Pars. 0019, 0026 – 0028, 0032 – 0035 and 0057 - 0059: index `i` of the candidate predictor is included as part of the video bitstream; Par. 0092: receiving a target block and motion information from motion information memory – i.e. suggesting the feature of: receiving a signal indicative of a starting candidate index for a starting motion vector candidate list ) and using the received signal to derive the first motion vector. (See Bossen, Par. 0036: Motion vectors pair calculated using candidate predictor's motion vector corresponding to one list)   	Claim 7 is thus rejected on those premises.
	In regards to claim 8, the combination of Denolf, Panusopone and Bossen discloses the decoding method of claim 1, further comprising: receiving a signal indicative of a starting candidate index for a starting motion vector candidate list, (See Bossen, as cited above Pars. 0059 and 0092) a coarse grain motion vector difference, (See Bossen, Pars. 0026 – 0027: bi-predictive block with motion vectors, MV.sub.0 and MV.sub.1, corresponding to two lists of reference frames, list 0 and list 1, respectively, and signaled using differential motion vectors – (coarse grain motion vector difference is achieved before refining process)) or both; and using the received signal to derive the first motion vector. (See again Bossen, Par. 0036 as cited above)
Therefore, Claim 8 is rejected on those premises.  	In regards to claim 9, the combination of Denolf, Panusopone and Bossen discloses the decoding method of claim 1, further comprising: receiving a signal from an advanced motion vector prediction indicative of the starting motion vector; (See Panusopone, Pars. 0116 – 0117: JVET motion vectors can be found for multiple sub-CUs within a CU 102, using techniques such as advanced temporal motion vector prediction (ATMVP)) and using the received signal to derive the first motion vector. (See Bossen, Par. 0036: Motion vectors pair calculated using candidate predictor's motion vector corresponding to one list) 	Claim 9 is thus rejected on those premises.
	In regards to claim 10, the claim discloses: an apparatus configured to decode video data, the apparatus comprising a processor in communication with memory, the processor being 
Claim 10 stands for an apparatus configured to decode video data, the apparatus comprising a processor in communication with memory, the processor being configured to execute instructions stored in the memory that cause the processor to perform the same functions as those described in the method of Claim 1.
Claim 10 is thus rejected on the same rationale evoked in rejection of Claim 1.   
In regards to claim 11, the claim discloses the apparatus of claim 10, wherein: calculating comprises: storing the second motion vector in a second motion vector so that the first motion vector remains in a first motion vector buffer.
Claim 11 is an apparatus drawn to the method of Claim 2. The claim is therefore rejected on the same rationale as evoked in rejection of Claim 2.    	In regards to claim 12, the claim discloses the apparatus of claim 10, wherein the instructions further cause the processor to derive the unrefined motion vector comprising retrieving motion vectors for a set of neighboring blocks, comprising, for one or more neighboring blocks from the set of neighboring blocks, retrieving one or more first motion vectors associated with the neighboring block.
Claim 12 is an apparatus drawn to the method of Claim 3. The claim is therefore rejected on the same rationale as evoked in rejection of Claim 3.     	In regards to claim 13, the claim discloses the apparatus of claim 10, wherein the instructions further cause the processor to: determine data from one or more upper coding tree 
Claim 13 is an apparatus drawn to the method of Claim 4. The claim is therefore rejected on the same rationale as evoked in rejection of Claim 4.

In regards to claim 14, the claim discloses the apparatus of claim 10, wherein calculating comprises: testing one or more motion vectors pairs derived from a first set of reference frames and a second set of reference frames; and storing only one of the one or more motion vector pairs associated with the first set of reference frames and the second set of reference frames.
 	Claim 14 is an apparatus drawn to the method of Claim 5. The claim is therefore rejected on the same rationale as evoked in rejection of Claim 5.      	In regards to claim 15, the claim discloses the apparatus of claim 10, wherein calculating comprises: testing one or more vectors pairs derived from a first set of reference frames, or a 
Claim 15 is an apparatus drawn to the method of Claim 6. The claim is therefore rejected on the same rationale as evoked in rejection of Claim 6.
	In regards to claim 16, the claim discloses the apparatus of claim 10, wherein the instructions further cause the processor to: receive a signal indicative of a starting candidate index for a starting motion vector candidate list; and use the received signal to derive the first motion vector.
Claim 16 is an apparatus drawn to the method of Claim 7. The claim is therefore rejected on the same rationale as evoked in rejection of Claim 7. 	In regards to claim 17, the claim discloses the apparatus of claim 10, wherein the instructions further cause the processor to: receive a signal indicative of a starting candidate index for a starting motion vector candidate list, a coarse grain motion vector difference, or both; and use the received signal to derive the first motion vector.
Claim 17 is an apparatus drawn to the method of Claim 8. The claim is therefore rejected on the same rationale as evoked in rejection of Claim 8.  	In regards to claim 18, the claim discloses the apparatus of claim 10, wherein the instructions further cause the processor to: receive a signal from an advanced motion vector prediction indicative of the starting motion vector; and use the received signal to derive the first motion vector.
Claim 18 is an apparatus drawn to the method of Claim 9. The claim is therefore rejected on the same rationale as evoked in rejection of Claim 9.
	In regards to claim 19, the claim discloses at least one non-transitory computer-readable storage medium encoded with a plurality of computer-executable instructions that, when executed, perform a method comprising: receiving compressed video data related to a set of frames; deriving a first motion vector, wherein the first motion vector is an unrefined motion vector; calculating, using a decoder-side predictor refinement technique according to the first motion vector, a second motion vector, wherein the second motion vector is a refined motion vector for a current block performing motion compensation for the current block according to the first motion vector; and deriving a motion vector predictor by using the second motion vector.
Claim 19 stands for a non-transitory computer-readable storage medium encoded with a plurality of computer-executable instructions that, when executed, perform a method comprising similar steps as those described in the method of Claim 1.
Claim 19 is thus rejected on the same rationale evoked in rejection of Claim 1.   


References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US20130243093A1 2013-09-19 Motion vector coding and bi-prediction in hevc and its extensions.
US20120294370A1 2012-11-22 System and method for low complexity motion vector derivation.
US20100284464A1 2010-11-11 Reducing computational complexity when video encoding uses bi-predictively encoded frames. 
US20080043842A1 2008-02-21 Interframe prediction processor with address management mechanism for motion vector storage.
US20130022119A1 2013-01-24 Buffering prediction data in video coding.
 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from 
 	this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
Examiner, Art Unit
/TSION B OWENS/Primary Examiner, Art Unit 2487